Title: To Thomas Jefferson from Thomas McKean, 30 April 1802
From: McKean, Thomas
To: Jefferson, Thomas


            Dear Sir,
              Baltimore April 30th. 1802.
            As the power of appointing Commissioners of Bankrupts is at last vested in the President of the United States, I am induced by duty & affection to name Doctor George Buchanan for your consideration as a Gentleman qualified for one of them in the district of Maryland.
            Altho’ he has the degree of Doctor of Physic, and the practise of Physic has been his only profession, yet he has for several years acted as a Justice of the peace for this city and is still in that character and I will venture to say that his talents and character are at least upon a par with most of those, who have hitherto been appointed Commissioners of Bankruptcy in this State, and his affection to the constitution and present administration of the U.S. is far beyond that of any of them.
            I foresee, that you will have many bitter enemies in your power by this law, and be enabled to shew attention to some of your worthy friends, which affords me a very considerable satisfaction.
            Accept, dear Sir, of a tender of the best services and most sincere attachment of Your Excellency’s, Most obedient And most respectful
            Thos M:Kean
          